EXHIBIT 99 FOR IMMEDIATE RELEASE HOME PROPERTIES REPORTS FOURTH QUARTER AND YEAR END 2009 RESULTS Dividend Reduced ROCHESTER, NY, FEBRUARY 18, 2010 – Home Properties (NYSE:HME) today released financial results for the fourth quarter and year ended December 31, 2009.All results are reported on a diluted basis. “Home Properties’ sector-leading 2009 net operating income (“NOI”) growth reflects the consistency and strength of the Company’s geographic markets, middle-market apartment strategy and operations focus,” said Edward J. Pettinella, Home Properties President and CEO.“Based on our projections and those of the other publicly-traded apartment companies, we expect to repeat our number one performance in same-store NOI growth in 2010.” Earnings per share ("EPS") for the quarter ended December 31, 2009 was $0.36, compared to $0.78 for the quarter ended December 31, 2008.The $0.42 decrease in
